EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Gelozin on 12 February 2021.
The application has been amended as follows: 
Claims 20-21 has been canceled.
In lines 1 of claims 2, 4 and 6-14 “The converter circuit of” have been changed to -- The AC-DC converter circuit of --
In line 1 of claim 18 “The converter circuit of claim 17” has been changed to -- The all-passive variable frequency non-linear AC-DC converter circuit of claim 15 --
Allowable Subject Matter
Claims 1, 2, 4, 6-15 and 18-19 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foo (U.S. PG Pub. No. 2009/0015173) discloses a toroid-free ballast, which comprises a filter and rectifier circuit coupled with an AC power supply, a switch and resonant circuit coupled with the filter and rectifier circuit, characterized in that the switch and rectifier circuit comprises a half bridge oscillating circuit formed of two transistors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






13 February 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837